                   Case 19-30495 Document 66 Filed in TXSB on 02/08/19 Page 1 of 3


                                    IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                               HOUSTON DIVISION

                                                                       §
        In re:                                                         §   Chapter 11
                                                                       §
        BURKHALTER RIGGING, INC., et.al.1                              §   Case No. 19-30495 (MI)
                                                                       §
                                   Debtors.                            §   (Jointly Administered)
                                                                       §
                                                                       §

                                               NOTICE OF FINAL HEARING

                   PLEASE TAKE NOTICE that on February 6, 2019, the Court entered an Emergency

        Cash Collateral Order [Dkt. No. 54] in the above-styled chapter 11 cases on the Debtors’ oral

        motion at the hearing on that same date.

                   PLEASE TAKE FURTHER NOTICE that a FINAL hearing on the Debtors’ request for

        use of cash collateral has been set for hearing on February 28, 2019 at 2:00 p.m. prevailing

        Central Time, before the Honorable Marvin Isgur, Courtroom 404, 4th Floor, 515 Rusk Street,

        Houston, Texas 77002.

                   PLEASE TAKE FURTHER NOTICE that the Emergency Cash Collateral Order and

        other filings in the above-styled chapter 11 cases can be accessed, free of charge, at http://cms-

        cr.cases-cr.stretto.com/burkhalterrigging/docket.

                                            [remainder of page intentionally blank]




        1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC (1511); Burkhalter
              Transport, Inc. (2096). The address for all of the Debtors is 16525 FM 521 Rosharon, TX 77583.

4820-9362-4967.2
                   Case 19-30495 Document 66 Filed in TXSB on 02/08/19 Page 2 of 3




                                               Respectfully Submitted,
          Dated: February 8, 2019
                                               /s/ Marcus A. Helt
                                               Marcus A. Helt (TX 24052187)
                                               FOLEY GARDERE
                                               Foley Lardner LLP
                                               1000 Louisiana St., Suite 2000
                                               Houston, Texas 77002
                                               Telephone: (214) 999-4526
                                               Facsimile: (214) 999-3526
                                               Email: mhelt@foley.com

                                               -and-

                                               Jack G. Haake (Pro Hac Vice)
                                               FOLEY & LARDNER LLP
                                               Washington Harbour
                                               3000 K Street, N.W., Suite 600
                                               Washington, D.C. 20007-5109
                                               Telephone: (202) 295-4085
                                               Facsimile: (202) 672-5399
                                               Email: jhaake@foley.com

                                               Proposed Counsel for the Debtors and Debtors in
                                               Possession




        Page | 2
4820-9362-4967.2
                   Case 19-30495 Document 66 Filed in TXSB on 02/08/19 Page 3 of 3




                                        CERTIFICATE OF SERVICE

              I do hereby certify that on February 8, 2019 a true and correct copy of the foregoing
        document was served via CM/ECF to all parties authorized to receive electronic notice in this case.




                                                                   /s/ Marcus A. Helt
                                                                      Marcus A. Helt




        Page | 3
4820-9362-4967.2
